           Case 1:19-cv-01188-DAD-BAM Document 16 Filed 01/09/20 Page 1 of 5



1
2
3                              UNITED STATES DISTRICT COURT
4
                                    EASTERN DISTRICT OF CALIFORNIA
5
     REGINA SCHINDLER, an individual;                  Case No. 1:19-cv-01188-DAD-BAM
6    DUWAYNE C., a minor, by and through
     his guardian ad litem REGINA                      SCHEDULING CONFERENCE ORDER
7    SCHINDLER,
                                                       Amendment
8                   Plaintiffs,
                                                       to Pleadings:         June 15, 2020
9             v.
                                                       Initial Disclosure:   February 3, 2020
10   MERCED CITY SCHOOL DISTRICT,
     operating as CHARLES WRIGHT                       Expert Disclosure:    January 22, 2021
11   ELEMENTARY SCHOOL; OLIVIA
     ZARATE, an individual employee; KEN
     COOPER, an individual employee;                   Supplemental
12
     VERONICA VILLA, an individual                     Expert Disclosure:    February 12, 2021
13   employee; BRIAN MEISENHEIMER, an
     individual employee; DOUG COLLINS,                Non-expert
14   and DOES 1 through 50, inclusive,                 Discovery Cutoff:     November 20, 2020
15               Defendants.
     ________________________________/                 Expert
16                                                     Discovery Cutoff:     March 19, 2021

17                                                     Pretrial Motion
                                                       Filing Deadline:      April 30, 2021
18
19
20
21            This Court conducted a scheduling conference on January 9, 2020. Counsel Micha Liberty
22   appeared by telephone on behalf of Plaintiffs Regina Schindler and Duwayne C. Counsel Barakah
23   Amaral appeared by telephone on behalf of Defendant Olivia Zarate. Counsel James D. Weakley and
24   Ashley N. Reyes appeared by telephone on behalf of Defendants Merced City School District, Ken
25   Cooper, Veronica Villa, Brian Meisenheimer and Dough Collins. Pursuant to Federal Rule of Civil
26   Procedure 16(b), this Court sets a schedule for this action.
27   ///
28   ///
                                                         1
          Case 1:19-cv-01188-DAD-BAM Document 16 Filed 01/09/20 Page 2 of 5



1    1.       Current Status of Consent to the Magistrate Judge Jurisdiction

2             Pursuant to 28 U.S.C. § 636(c), the parties have not consented to conduct all further

3    proceedings in this case, including trial, before the Honorable Barbara A. McAuliffe, U.S. Magistrate

4    Judge.

5    2.       Amendment to the Parties’ Pleadings

6             All stipulated amendments or motions to amend shall be filed by June 15, 2020.

7    3.       F.R.Civ.P. 26(a)(1) Initial Disclosures

8             Initial disclosures shall be completed by February 3, 2020.

9    4.       Discovery Cutoffs And Limits

10            Initial expert witness disclosures by any party shall be served no later than January 22, 2021.

11   Supplemental expert witness disclosures by any party shall be served no later than February 12, 2021.

12   Such disclosures must be made pursuant to F.R.Civ.P. 26(a)(2)(A) and (B) and shall include all

13   information required thereunder.       In addition, F.R.Civ.P. 26(b)(4) and F.R.Civ.P. 26(e) shall

14   specifically apply to all discovery relating to expert witnesses and their opinions. Each expert witness

15   must be prepared fully to be examined on all subjects and opinions included in the designations.

16   Failure to comply with these requirements will result in the imposition of appropriate sanctions, which

17   may include the preclusion of testimony or other evidence offered through the expert witness. In

18   particular, this Court will enforce preclusion of testimony or other evidence if F.R.Civ.P. 26(e) is not

19   strictly complied with.

20            All non-expert discovery, including motions to compel, shall be completed no later than

21   November 20, 2020. All expert discovery, including motions to compel, shall be completed no later

22   than March 19, 2021. Compliance with these discovery cutoffs requires motions to compel be filed

23   and heard sufficiently in advance of the cutoff so that the Court may grant effective relief within the

24   allotted discovery time. A parties’ failure to have a discovery dispute heard sufficiently in advance of

25   the discovery cutoff may result in denial of the motion as untimely.

26   5.       Pretrial Motion Schedule

27            All pre-trial motions, both dispositive and non-dispositive (except motions to compel,

28   addressed above), shall be served and filed on or before April 30, 2021. Non-dispositive motions are

                                                         2
           Case 1:19-cv-01188-DAD-BAM Document 16 Filed 01/09/20 Page 3 of 5



1    heard on Fridays at 9:00 a.m., before the Honorable Barbara A. McAuliffe, United States Magistrate

2    Judge, in Courtroom 8. Before scheduling such motions, the parties shall comply with Local Rule 230

3    or Local Rule 251.

4             Counsel must comply with Local Rule 251 with respect to discovery disputes or the motion

5    will be denied without prejudice and dropped from calendar. In addition to filing a joint statement

6    electronically, a copy of the joint statement shall also be sent Judge McAuliffe’s chambers by email to

7    bamorders@caed.uscourts.gov. Counsel for the parties are additionally required to conduct at least one

8    telephonic or in person conference as part of their obligations to met and confer in good faith to

9    resolve their discovery dispute prior to seeking judicial intervention. The parties are further cautioned

10   that boilerplate objections to written discovery will be summarily denied.

11            Upon stipulation of the parties, Judge McAuliffe will resolve discovery disputes by informal

12   telephonic conference outside the formal procedures of the Local Rules and Federal Rules of Civil

13   Procedure governing noticed motions to compel.           The procedures for requesting an informal

14   telephonic conference are set forth in Judge McAuliffe’s Case Management Procedures located on the

15   Court’s website, http://www.caed.uscourts.gov. If the parties stipulate to an informal ruling on a

16   discovery dispute that arises during a deposition, they may request an informal ruling during the

17   deposition by contacting Judge McAuliffe’s Courtroom Deputy, Esther Valdez, by telephone at (559)

18   499-5788.

19            The parties are advised that unless prior leave of the Court is obtained, all moving and

20   opposition briefs or legal memorandum in civil cases before Judge McAuliffe shall not exceed twenty-

21   five (25) pages. Reply briefs by the moving party shall not exceed ten (10) pages. These page

22   limitations do not include exhibits. Briefs that exceed this page limitation, or are sought to be filed

23   without leave, may not be considered by the Court.

24            Counsel or pro se parties may appear and argue non-dispositive motions before Judge

25   McAuliffe by telephone by dialing the court’s teleconference line at (877) 411-9748 and entering

26   access code 3219139, provided they indicate their intent to appear telephonically on their pleadings or

27   by email to evaldez@caed.uscourts.gov at least one week prior to the hearing.

28   ///

                                                        3
           Case 1:19-cv-01188-DAD-BAM Document 16 Filed 01/09/20 Page 4 of 5



1                         Motions for Summary Judgment or Summary Adjudication

2             Prior to filing a motion for summary judgment or motion for summary adjudication the parties

3    are ORDERED to meet, in person or by telephone, and confer to discuss the issues to be raised in the

4    motion.

5             The purpose of meeting shall be to: 1) avoid filing motions for summary judgment where a

6    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

7    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

8    issues for review by the court; 5) explore the possibility of settlement before the parties incur the

9    expense of briefing a summary judgment motion; and 6) to arrive at a joint statement of undisputed

10   facts.

11            The moving party shall initiate the meeting and provide a draft of the joint statement of

12   undisputed facts. In addition to the requirements of Local Rule 260, the moving party shall file a joint

13   statement of undisputed facts.

14            In the notice of motion, the moving party shall certify that the parties have met and conferred

15   as ordered above and set forth a statement of good cause for the failure to meet and confer.

16   6.       Mandatory Settlement Conference

17            A Settlement Conference has not been scheduled. The parties are advised to contact the Court

18   if they determine that a settlement conference would be beneficial. If a settlement conference is set,

19   the parties are advised that unless otherwise permitted in advance by the Court, the attorneys who will

20   try the case shall appear at the settlement conference with the parties and the person or persons having

21   full authority to negotiate and settle the case, on any terms, at the conference.

22   7.       Pretrial Conference and Trial

23            The parties have been informed that District Judge Dale A. Drozd will be the sole active

24   district judge in this Division after January 2020 and may not be available to conduct the pre-trial

25   conference and trial in this action. The parties also have been informed that it is uncertain who the

26   trial judge will be and if and when the case may proceed to trial. Accordingly, the Court declines to

27   set a pretrial conference or trial dates at this time.

28   ///

                                                              4
          Case 1:19-cv-01188-DAD-BAM Document 16 Filed 01/09/20 Page 5 of 5



1    8.      Effect of This Order

2            This order represents the best estimate of the court and counsel as to the agenda most suitable

3    to dispose of this case. The trial date reserved is specifically reserved for this case. If the parties

4    determine at any time that the schedule outlined in this order cannot be met, counsel are ordered to

5    notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

6    subsequent status conference.

7            The dates set in this Order are considered to be firm and will not be modified absent a

8    showing of good cause even if the request to modify is made by stipulation.                Stipulations

9    extending the deadlines contained herein will not be considered unless they are accompanied by

10   affidavits or declarations, and where appropriate, attached exhibits, which establish good cause

11   for granting the relief requested.

12           The failure to comply with this order may result in the imposition of sanctions.

13
14   IT IS SO ORDERED.

15
          Dated:   January 9, 2020                            /s/ Barbara   A. McAuliffe           _
16                                                     UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                         5
